Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 26 and 30-32  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Remaining details of beam management" 3GPP TSG-RAN WG1 #91, Ericsson, R1-1720730, November 27, 2017 (cited in Applicant’s IDS filed on April 23, 2021) (Hereafter, R1-1720730).

Regarding claim 1, R1-1720730 discloses a resource monitoring method, applied to a terminal (R1-1720730, page 9, Section 5, Agreement #2, QCL configuration on a per CORESET basis is applied by UE to all associated CORESET monitoring occasions), the method comprising: 
receiving Control Resource Set (CORESET) configuration information sent by a base station, wherein the CORESET configuration information indicates a CORESET (R1-1720730, page 9, Section 5, Agreement #2, QCL configuration on a per CORESET basis is applied by UE to all associated CORESET monitoring occasions); 
determining, according to a predefined Transmission Configuration Indication (TCI) state or a first downlink Media Access Control Element (MAC CE) sent by the base station, a target TCI state used for monitoring the CORESET (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE; page 9, Section 5, lines 22-30, QCL configuration for PDCCH, done by RRC + MAC CE, provides a TCI state); 
monitoring the CORESET (R1-1720730, page 9, Section 5, lines 23-25, QCL configuration on a per CORESET basis is applied by UE to all associated CORESET monitoring occasions) according to the target TCI state (R1-1720730, Figure 1 and page 1, Section 2.1, last full paragraph, configured CORESET based on TCI state 1 or TCI state 0); 
wherein the first downlink MAC CE is a downlink MAC CE comprising an activated TCI state (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource activation mechanism in LTE);  
wherein determining, according to the predefined TCI state, the target TCI state used for monitoring the CORESET (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE; page 9, Section 5, lines 22-30, QCL configuration for PDCCH, done by RRC + MAC CE, provides a TCI state), comprises:  
determining the predefined TCI state as the target TCI state, and when a first downlink MAC CE is received, changing the target TCI state to a TCI state activated in the first downlink MAC CE (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource activation mechanism in LTE, TCI state updated by MAC CE); 
wherein the predefined TCI state is a TCI state pre-configured by the base station or agreed by a protocol (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC).  

Regarding claim 2, R1-1720730 discloses the method according to claim 1, wherein determining, according to the first downlink MAC CE sent by the base station, the target TCI state used for monitoring the CORESET, comprises: after receiving a first downlink MAC CE sent by the base station, determining, as the target TCI state, a TCI state activated in the first downlink MAC CE (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource activation mechanism in LTE, TCI state updated by MAC CE).  

Regarding claim 6, R1-1720730 discloses the method according to claim 2, wherein indices corresponding to K or M TCI states are mapped (R1-1720730, page 1, section 2.1, lines 1-12, TCI state reference ID; page 8-9, section 5, lines 1-4, M TCI states described by N bit DCI field) in the first downlink MAC CE (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource activation mechanism in LTE), and an index corresponding to the activated TCI state is a first preset threshold value (R1-1720730, page 1, section 2.1, lines 1-12, TCI state reference ID; page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource activation/deactivation mechanism in LTE; page 8-9, section 5, lines 1-4, M TCI states described by N bit DCI field), an index corresponding to an unactivated TCI state is a second preset threshold value (R1-1720730, page 1, section 2.1, lines 1-12, TCI state reference ID; page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource activation/deactivation mechanism in LTE; page 8-9, section 5, lines 1-4, M TCI states described by N bit DCI field), and there is only one activated TCI state among the K or M TCI states R1-1720730, page 1, section 2.1, lines 1-12, TCI state reference ID; page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource activation/deactivation mechanism in LTE; page 8-9, section 5, lines 1-4, M TCI states described by N bit DCI field); 
the maximum number of TCI states is M, both K and M are positive integers greater than 2, and K is less than or equal to M (R1-1720730, page 3, lines 26-27, Mmax=2N; page 8-9, section 5, lines 1-4, M TCI states described by N bit DCI field).  

Regarding claim 7, R1-1720730 discloses the method according to claim 1, further comprising: when receiving a second downlink MAC CE sent by the base station, stopping monitoring the CORESET, wherein the second downlink MAC CE is a downlink MAC CE that does not comprise the activated TCI state (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource deactivation mechanism in LTE).  

Regarding claim 8, R1-1720730 discloses a resource monitoring method, applied to a base station (R1-1720730, page 5, eNB; page 9, Section 5, lines 23-25, QCL configuration on a per CORESET basis is applied by UE to all associated CORESET monitoring occasions), the method comprising: 
sending Control Resource Set (CORESET) configuration information to a terminal, wherein the CORESET configuration information indicates a CORESET (R1-1720730, page 9, Section 5, lines 23-25, QCL configuration on a per CORESET basis is applied by UE to all associated CORESET monitoring occasions); 
sending a first downlink Media Access Control Control Element (MAC CE) to the terminal (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE; page 9, Section 5, lines 22-30, QCL configuration for PDCCH, done by RRC + MAC CE, provides a TCI state), to enable the terminal to change to a predefined TCI state, which is pre-configured by the base station, to a TCI state activated in the first downlink MAC CE (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource activation mechanism in LTE, TCI state updated by MAC CE); 
wherein the first downlink MAC CE is a downlink MAC CE comprising an activated TCI state (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE; page 9, Section 5, lines 22-30, QCL configuration for PDCCH, done by RRC + MAC CE, provides a TCI state).  

Claims 9-11 are rejected under substantially the same rationale as claims 1, 6 and 7, respectively.

Claims 26 and 30 are rejected under substantially the same rationale as claims 2 and 6, respectively.

Claim 31 is rejected under substantially the same rationale as claim 9.

Claim 32 is rejected under substantially the same rationale as claim 6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 19, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1720730 in view of Seo et al. (US 2019/0306847).

Regarding claim 3, R1-1720730 discloses the method according to claim 2, wherein monitoring the CORESET according to the target TCI state, comprises: if the activated TCI state is in an N-th time interval (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE resource activation mechanism in LTE), starting monitoring the CORESET in an (N+t)-th time interval, where N is a positive integer, t is a natural number (R1-1720730, page 2, section 2.1, lines 3-11, TCI state configured by RRC + MAC CE; page 9, Section 5, lines 22-30, QCL configuration for PDCCH, done by RRC + MAC CE, provides a TCI state, QCL configuration on a per CORESET basis is applied by UE to all associated CORESET monitoring occasions).  
R1-1720730 does not explicitly disclose subframes.  
Seo discloses monitoring CORESET in subframes.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor CORESET according to a TCI state in subframes subsequent to receiving the activation of the TCI state, in the invention of R1-1720730.  The motivation to combine the references would have been for the UE to known the TCI state according to which the CORESET will be monitored.

Claim 19 is rejected under substantially the same rationale as claim 1.  R1-1720730 does not explicitly disclose, but Seo discloses a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor, the processor implements a resource monitoring method (Seo, paragraphs [0257]-[0259], memory, processor, using software).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor, the processor implements a resource monitoring method in the invention of R1-1720730.  The motivation to combine the references would have been to perform the invention in common cellular networks using commonly used cellular equipment.

Claim 24 is rejected under substantially the same rationale as claim 19.

Claim 27 is rejected under substantially the same rationale as claim 3.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Fig. 2 of R1-1720730 discloses only MAC-CE selected TCI states and not the claimed “predefined TCI state is a TCI state pre-configured by the base station.”  However, this is incorrect.  Fig. 2 of R1-1720730 is not the only method disclosed in R1-1720730 of selecting a TCI state.  As cited by the Examiner in the claim rejections, R1-1720730 discloses, on page 2, section 2.1, lines 3-11, that a TCI state is either RRC configured OR dynamically updated via a combination of RRC + MAC.  The first option, RRC configuring a TCI state, is “the predefined TCI state is a TCI state pre-configured by the base station.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/               Examiner, Art Unit 2466                                                                                                                                                                                         /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466